ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A method of realigning or relieving stress within a spacecraft frame comprising the steps of…
	causing the mechanical connector to transition from the hard dock connection to the soft dock connection while said mechanical connector is in space; and maintaining the mechanical connector in a soft dock connection for a predetermined time period while said mechanical connector is in space to realign or relieve stress within the spacecraft frame
	and after maintaining the mechanical connector in a soft dock connection for a predetermined time period while said mechanical connector is in space, causing the mechanical connector to transition from the soft dock connection back to the hard dock connection

Claims 2-7 are allowable due to their dependence on allowable claim 1.

The amendments and arguments made by the Applicant on November 24, 2021, of independent claim 1, which when considered in totality, were not found, taught or suggested in the prior art. Specifically in claim 1, “causing the mechanical connector to transition from the hard dock connection to the soft dock connection while said mechanical connector is in space; and maintaining the mechanical connector in a soft dock connection for a predetermined time period while said mechanical connector is in space to realign or relieve stress within the spacecraft frame” and the specificity of “after maintaining the mechanical connector in a soft dock connection for a predetermined time period while said mechanical connector is in space, causing the mechanical connector to transition from the soft dock connection back to the hard dock connection”, in combination with the other method elements proved to be deficient in the prior art. 
Jaeger (US 2016/0236801) teaches a spacecraft actuator wheel which teaches in the instant application:
a method of realigning or relieving stress within a spacecraft frame (Figure 3; elements 1; ¶25, 38-39) comprising the steps of: providing a spacecraft which includes at least two frame subsections (elements 1 in Fig. 1-3; ¶25); providing a mechanical connector which connects the at least two frame subsections with the mechanical connector (elements 21, including elements 23, 71 in Fig. 1-3) providing both a soft dock connection and a hard dock connection between the two frame subsections (Fig. 6 for soft connection and 7-8 for hard connection), and wherein the soft dock connection mechanically connects the two frame subsections but allows relatives movement between the two frame sections (Fig. 6; ¶38; element 37 partially inserted into element 71, further rotation of element 11 possible to align frames), and the hard dock connection mechanically connects the two frame subsections but does not allow relative 
movement between the two frame sections (Fig. 6; ¶38; element 37 completely inserted into element 71, to create a locked position); operating the spacecraft in space while the mechanical connector is providing a hard dock connection between the two frame subsections (¶38; in the "locked" condition, the actuator wheel is stabilized and prevented from rotating, a condition desirable for spacecraft launch); causing the mechanical connector to transition from the hard dock connection to the soft dock connection (element 21 can toggle the element 37 between different positions/connections; ¶38-39).
Neufeld et al (US 4,749,157) teaches spacecraft accelerometer auto-alignment and in the instant application teaches:
providing the spacecraft with a sensor which senses the misalignment of the at least two frame subsections; and determining, by the sensor, that the at least two frame subsections are misaligned (elements 12 in Fig. 1, 2; col 4, In 12-20).
Okamoto et al (US 5,005,786) teaches a docking and active damping device for space structures and in the instant application teaches:
wherein the sensor senses mechanical strain in a structural component of one of the at least two frame subsections (element 106 in Fig. 9; col 9, In 56-67).
Cook et al (NPL; “ISS Interface Mechanisms and their Heritage”) and McManamen (NPL; Taking a Risk To Avoid Risk”) also speak to state of the art in regards to soft and hard docking technologies and problems to be solved.
The Examiner deems that in the context of the collective whole, it would not be obvious to one of ordinary skill in the art to arrive at the invention of the methods.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857        

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857